                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION
 TIMOTHY D. BASS,                 )
                                  )
                     Plaintiff,   )
                                  )
              v.                  )   Case No. 6:18-03356-CV-RK
                                  )
 ACTING COMMISSIONER OF SSA;      )
                                  )
                     Defendant.   )
       ORDER GRANTING PLAINTIFF’S APPLICATION FOR ATTORNEY
            FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT
       Now pending before the Court is Plaintiff’s Application for Attorney Fees under the Equal
Access to Justice Act (“EAJA”). (Doc. 20.) Defendant and Plaintiff have agreed to an award of
EAJA fees in the amount of $7,414.90 and $400 for the filing fee. (Docs. 20 and 21.)
       Under the EAJA, a prevailing party in an action brought against the United States shall be
awarded attorney fees unless the position of the United States was “substantially justified” or
special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(a). Plaintiff was a prevailing
party in this action and an award is appropriate. Accordingly, the Court ORDERS as follows:
       1.      Plaintiff is awarded attorney’s fees in the amount of $7,414.90, to be paid by the
Social Security Administration.
       2.      Plaintiff is further awarded $400 for the filing fee from the Judgment fund.
       3.      The above award is subject to offset to satisfy any pre-existing debt Plaintiff may
owe to the United States.
       4.      If the Government is satisfied there is no debt owed by Plaintiff, the fee or any
remainder following offset may be made payable directly to Plaintiff’s counsel, per the assignment
attached to the motion.
       IT IS SO ORDERED.


                                           s/ Roseann A. Ketchmark
                                       ROSEANN A. KETCHMARK, JUDGE
                                       UNITED STATES DISTRICT COURT

  DATED: June 1, 2020




            Case 6:18-cv-03356-RK Document 22 Filed 06/01/20 Page 1 of 1
